Luke, J.
The defendant was jointly indicted with his father and two other persons, for the offense of manufacturing liquor, and was convicted. He complains solely upon the ground that the evidence did not authorize his conviction. The evidence authorized the jury to believe that the defendant was present at a still with his father and two other persons, eating dinner near the still, while there was a ñre in the furnace and whisky was running from the still, that at the still there were about 35 gallons of whisky in a barrel, and that when the officers approached the spot the defendant, his father, and the others fled, and they were *39later apprehended. We cannot say that the conviction was without evidence to authorize it. The verdict having the approval of the trial judge, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.